 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1316 
In the House of Representatives, U. S.,

May 26, 2010
 
RESOLUTION 
Celebrating Asian/Pacific American Heritage Month. 
 
 
Whereas the United States joins together each May to pay tribute to the contributions of generations of Asians and Pacific Islanders who have enriched the Nation’s history;  
Whereas the history of Asians and Pacific Islanders in the United States is inextricably tied to the story of the Nation;  
Whereas the month of May was selected for Asian/Pacific American Heritage Month due to the following two historical events, first, May 7, 1843, when the first Japanese immigrants arrived in the United States, and second, May 10, 1869, when, with substantial contributions from Chinese immigrants, the first transcontinental railroad was completed;  
Whereas today, according to the United States Census Bureau, the Asian American and Pacific Islander community is one of the fastest growing and most diverse populations in the United States, comprised of over 45 distinct ethnicities and over 28 language groups in the community;  
Whereas the United States Census Bureau estimates that there are 15,200,000 United States residents who identify themselves as Asian alone or in combination with one or more other races, 1,000,000 United States residents who identify themselves as Native Hawaiian and other Pacific Islander alone or in combination with one or more other races, and projects that by 2050, there will be 40,600,000 United States residents identifying as Asian alone or in combination with one or more other races, to comprise 9 percent of the United States population;  
Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month, and requests the President to issue each year a proclamation calling on the people of the United States to observe this month with appropriate programs, ceremonies, and activities;  
Whereas significant outreach efforts to the Asian American and Pacific Islander community have been made through the reestablishment of the White House Initiative on Asian Americans and Pacific Islanders to coordinate multiagency efforts to ensure more accurate data collection and access to services for this community;  
Whereas the Presidential Cabinet includes a record three Asian Americans, including Energy Secretary Steven Chu, Commerce Secretary Gary Locke, and Veterans Affairs Secretary Eric Shinseki;  
Whereas there has been a commitment to judicial diversity through the nomination of high caliber Asian Americans and other minority jurists at all levels of the Federal bench;  
Whereas the civic engagement of Asian Americans and Pacific Islanders and community-based organizations has increased throughout the years;  
Whereas the Congressional Asian Pacific American Caucus, a bipartisan, bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, has reached a record 30 Members this year;  
Whereas today, Asian American and Pacific Islander leaders serve in local and State legislatures across the Nation, in States as diverse as California, New York, Texas, Connecticut, Maryland, Ohio, and Iowa;  
Whereas, even with these exceptional milestones crossed by the community, there remains much to be done to ensure that linguistically and culturally isolated Asian Americans and Pacific Islanders have access to resources and a voice in the United States Government;  
Whereas learning from injustices faced by Asian American and Pacific Islander communities throughout United States history, such as the Chinese Exclusion Act, the Japanese American internment, unpunished hate crimes such as the murder of Vincent Chin, and other events, can help perfect the Nation;  
Whereas Asian Americans and Pacific Islanders, such as civil rights activist Yuri Kochiyama, Medal of Honor recipient Herbert Pililaau, the first Asian American Congressman Dalip Singh Saund, the first Asian American Congresswoman Patsy Mink, the first Asian American member of a presidential cabinet Norman Y. Mineta, and others have made significant strides in the political and military realms; and 
Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, history, and address the challenges faced by Asian Americans and Pacific Islanders: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that Asian American and Pacific Islander communities enhance the rich diversity of the United States; and  
(2)celebrates the contributions of Asian Americans and Pacific Islanders to the United States.  
 
Lorraine C. Miller,Clerk.
